DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 	Claims 1-9 and 13 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 10-12 and 14 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §102 based on Orlic or Anversa has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112 (new rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims disclose that the composition comprises clonal myogenic c-kit-BMCs obtained by the steps as claimed. The steps disclosed in the claims do not have any step to obtain a clonal population of the c-kit-BMC rather the steps are merely directed to culturing/expanding and selecting myogenic c-kit positive BMCs. It is not clear if the claimed clonal cells are spontaneously obtainable by the steps of culturing/expanding and selecting as claimed, or the step for obtaining a clonal population is omitted from the claims. Clarification is required. 

Claim Rejections - 35 USC § 101 (maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a product of nature, without significantly more. The claim(s) recite(s) myogenic c-kit positive bone marrow cells, which are isolated from bone marrow cells according to instant specification (para. [0031]). Thus, the claimed cell population is present in bone marrow in vivo, and thus, it is naturally occurring product. Upon the instant amendment, the claimed cells are clonal. It is understood that the clonal cells would be prepared from a single cell by limiting dilutions, and the expanded cells from the single cell would be considered identical to the starting single cell. Since the single cell is isolated from the population of cells present in vivo, and thus, the resulting clonal myogenic cells would be identical to the starting single cell derived from those naturally occurring in the body.
The claims disclose another element, i.e. a pharmaceutically acceptable carrier in the composition. Under the broadest reasonable interpretation, the pharmaceutically acceptable carrier could be also naturally occurring, and there is no indication that the combination of the naturally occurring cells with a pharmaceutically acceptable carrier would change the characteristics of the claimed cell population. The claims disclose additional limitation directed to the steps of preparing the cells according to the method steps. The method steps do not change the characteristics of the claimed cells since they are merely directed to isolating and culturing/expanding of the claimed cells. Regarding the expression profile of the claimed cells in claim 14, these are directed to the inherent characteristics of the naturally occurring product, and thus, the feature does not render the claimed cells significantly different than the naturally occurring product. This judicial exception is not integrated into a practical application because there is no application associated with the judicial exception. It is noted that claim 10 discloses an intended purpose of repairing and/or regenerating damaged tissue of a heart. The intended purpose does not provide any integration of the judicial exception into a practical application. Rather the claims are merely an isolated population of myogenic c-kit positive bone marrow cells. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. pharmaceutically acceptable carrier; steps for isolating and culturing/expanding the claimed cells) are not sufficient enough to add significantly more since it is well-known, routine and conventional to combine cells in a composition with a pharmaceutically acceptable carrier; and to isolate and culture the cells. Therefore, it is the Examiner’s position that the claimed invention is directed to a subject matter that is not eligible under 35 USC §101.

Claim Interpretation
The instant claims require a limitation directed to the steps of isolating c-kit positive cells from bone marrow, expanding c-kit positive bone marrow cells, selecting myogenic c-kit positive bone marrow cells (c-kit-BMCs) and culturing and expanding the myogenic c-kit positive bone marrow cells to produce clonal myogenic c-kit-BMCs. These steps are considered as a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP§2113.  Considering the claimed steps do not particularly disclose any structural limitation, other than the resulting cell population being clonal, myogenic c-kit-BMCs, the claims are interpreted as a composition comprising clonal myogenic c-kit-BMCs (claims 11 and 14) and a pharmaceutically acceptable carrier (claims 10 and 12). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2014, Circulation Research; Abstract 235).
Kim et al. teach a c-kit-positive bone marrow cells (c-kit-BMCs) to transdifferentiate into cardiomyocytes (i.e. myogenic c-kit-BMCs). Kim et al. teach that a limited fraction of clonal c-kit-BMC was found to be able to generate cardiomyocytes in the acutely infarcted heart (see abstract). 
Regarding the limitation directed to the composition comprising a therapeutically effective amount of the claimed cells, this limitation does not particularly provide any structure to the claimed product since there is no particular concentration of the cells claimed, and there is no particularly limitation directed the intended therapeutic effectiveness. Thus, the limitation is considered as any concentration of the cells. 
Regarding the limitation of claim 14 directed to genes expressed in the myogenic c-kit positive BMCs, it is expected that the c-kit-BMCs of Kim et al. would inherently express the identical set of genes as claimed because the c-kit-BMCs of Kim et al. are identical clonal and myogenic c-kit-BMCs as claimed.
Thus, the reference anticipates the claimed subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (supra) in view of Anversa (US 2002/0061587; of record)
Kim et al. teach a c-kit-positive bone marrow cells (c-kit-BMCs) to transdifferentiate into cardiomyocytes (i.e. myogenic c-kit-BMCs). Kim et al. teach that a limited fraction of clonal c-kit-BMC was found to be able to generate cardiomyocytes in the acutely infarcted heart (see abstract). 
Regarding the limitation directed to the composition comprising a therapeutically effective amount of the claimed cells (claim 10), this limitation has been interpreted as any concentration (see above). However, even if the limitation is considered as a specific concentration producing therapeutic effect, it would have been obvious to a person skilled in the art to use a sufficient amount of c-kit-BMCs of Kim et al. for their therapeutic effect in cardiomyocyte production for treating a cardiac condition. For example, Anversa teaches a cell population isolated from bone marrow (i.e. bone marrow cells) for repairing damaged myocardium and/or myocardial cells, and the cells are Lin/c-kitPOS(Abstract; Example 1; para. [0164]; Example 4). The c-kitPOS bone marrow cells of Anversa would migrate into the damaged area where they differentiate into myocytes, endothelial cells and smooth muscle cells and then proliferate and form structures including myocardium, coronary arteries, arterioles and capillaries, restoring the structural and functional integrity of the infarct (para. [0037], [0127], [0164]). Anversa teaches a therapeutically effective dose or amount of stem cells being 2x104 – 1x105 (para. [0122]). Thus, it would have been obvious to a person skilled in the art to use or adjust the concentration of c-kit-BMCs of Kim et al. based on the teaching of Anversa in order to obtain a desired therapeutic outcome with a reasonable expectation of success.
Regarding the limitation of claim 14 directed to genes expressed in the myogenic c-kit positive BMCs, it is expected that the c-kit-BMCs of Kim et al. would inherently express the identical set of genes as claimed because the c-kit-BMCs of Kim et al. are identical clonal and myogenic c-kit-BMCs as claimed.
Kim et al. do not particularly teach the cell composition of c-kit-BMCs comprising a pharmaceutically acceptable carrier. However, it is extremely well known in the art that administering of therapeutic composition comprising a cell population is accompanied with a pharmaceutically acceptable carrier. For example, Anversa teach a pharmaceutical formulation comprising Lin-negative c-kit-positive BMCs and a pharmaceutically acceptable carrier (Abstract; Example 1; para. [0005], [0164], [178]; Example 4).
It would have been obvious to a person skilled in the art to use a pharmaceutically acceptable carrier in the cell composition comprising c-kit-BMCs of Kim et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the 101 rejection, applicant alleged that the instant amendment requiring the c-kit-BMCs being clonal would make the claimed cell population significantly different from naturally occurring counterpart. Applicant argued that the instant specification discloses that when myogenic clonal c-kit-BMCs were compared with freshly isolated c-kit-BMCs, no relevant gene ontology similarities were found. The Examiner respectfully disagrees with this argument. When a clonal cell population which is derived from a single cell is expected to be different when compared to heterogenous population of cells. It is the Examiner’s position that the single cell which was a founder for the clonally expanded cells is in fact isolated from the mixture of cells present in vivo. Thus, the single founder cell would be naturally occurring. There is no evidence showing that the expanded cells from the single founder cell would be any different from the single founder cell. Rather it is expected that the expanded cells should be identical to the founder cell and thus, the clonal myogenic c-kit-BMCs as claimed are not significantly different from the single cell present in vivo. 
Regarding the 102 rejections based on Orlic or Anversa, as indicated above, these rejections have been withdrawn due to the instant amendment. New claim rejections were necessitated by the amendment as present above.
It is noted that applicant discussed the process steps of Orlic or Anversa to the steps of instant claims. As indicated in the claim rejection previously as well as claim interpretation above, the instant claims are product-by-process claims and the method steps do not provide any structural limitation other than the cells in the composition being clonal, myogenic c-kit-BMCs, and thus the process steps do not limit the product. See MPEP§2113.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632